Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

for the
Southen District of WeeSt Virghvi ft

Biu efi eig_ Division

      
     

  

RORY L. PERRY II, CLE
US. District Court
Southern District of West \

B A TT VLruin (to be filled in by the Clerk’s Office)

Plaintiff(s)

WS

)
)
)
(Write the full name of each plaintiff who is filing this complaint. )
If the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of names.) )

)

)

)

-V-

Unik wunger B Hue uni

( . : » YW funder Adak
Warden, Cwracu ld’

 
  
   

 
 

  

Regiona| Oicector; O Sy dacman .
Cowden OF Co Kav leew
S Ae er =a i Defendant(s) )

(Write the full name of each defendant who is being sued. If the )

names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint) .

  
   
 

  

NOTICE

 
     
  
 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; oF a complete financial account
number. A filing may include only: the last four digits of a social security number, the year of an individual’ s
birth; a minor’s initials; and the last four digits of a financial account number.

   
  
   
       
    
     
    
 
 
 
 

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance oF witness statements, of any
other materials to the Clerk’s Office with this complaint.

  
  
 
 
   
 

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 
 
  

 
 
 

Page | of i
Case 1:20-cv-00
063 Document 2 Filed 01/27/20 Page 2 of 11 PagelD #
:9

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
IL The Parties to This Complaint

A. The Plaintiff(s)

f
Provide the information below for each plaintiff named in the complaint. Attach additional pages if

  

needed. , a =
Name Be Hy T i war —
All other names by which :
you have been known: Ue = et
ID Number 9 HObO- 2 vl
Current Institution yr Ce (. yw dea w(t
Address OO: or (004

PHS OI
State Zip Code

“WAU —
City

B. The Defendant(s)

. Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)

listed below are identical to those contained in the above caption. For an individual defendant, include

the person’s job or title (if known) and check whether you are bringing this complaint against them in their

individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

   
     

Name
Job or Title (if known)
Shield Number
Employer
Address ‘TT. <U 7 LOZ4
weit wy BHO
City State Zip Code

Defendant No. 2
Name
Job or Title (if mown)
Shield Number
‘Employer
Address

 

Page 2 of 11
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Il.

Case 1:20-cv-00063 Document 2 Filed 01/27/20 Page 3 of 11 PagelD #: 10

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
’ Address

Defendant No. 4
Name ,
Job or Title (if known)
Shield Number
Employer
Address

Basis for Jurisdiction

0. O, tharmen

Kesioaal Divectou

 
 

Do ess oil
AH artic Region: 302. Senatine( Pcs
eee, © Sneha ‘awaryland ol

ily
WA trcivicat capacity

sate Lip Code

i Karnlien Sauyer—b aus
| Wate OA Tin wate wpgerla)

@.0.P Owedtar And (Uabionsl Tn werkt Apo raix)
32D First St, VW
Waswingha OC __ Wwsse

City State Zip jpCode
yicividual capacity

 
 

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. ecm suit against (check all that apply):

ederal officials (a Bivens claim)

[ | State or local officials (a § 1983 claim)

B.- Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

(2) Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

oui? 8+ Vamen ditt, Ceuel anilnusucl Punish enor)

Ass Amand

Sy Stem’?

Unaae “Rewativetivn | yw US May, Prag GrpeUMnce_

Page 3 of 11
Case 1:20-cv-00063 Document 2 Filed 01/27/20 Page 4 of 11 PagelD #: 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

WW.

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

[| Pretrial detainee

LJ Civilly committed detainee

[| Immigration detainee

[] victed and sentenced state prisoner
=e and sentenced federal prisoner

[| Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

Q. If the events giving rise to your claim arose in an institution, describe where and when they arose.

| Please See Exhibits ) mi grmewwrees, @) pul ©). wien
(Wrenarandvn of Law)

 

Page 4 of 11
Case 1:20-cv-00063 Document 2 Filed 01/27/20 Page 5 of 11 PagelD #: 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C, What date and approximate time did the events giving rise to your claim(s) occur?

Please see EUiViGE @ and O eT. memonaniuw of Law

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Please See. Bdnibua @) © AWAD. Win Wemocanluor of Caw,

 

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. ’°

Méeatat Aaguish; Humiliah on: Embarrassment and WWerhail
OvStcess /Emotiourl Disyress, |
y WeUer recemed AVY) TRA mor,

 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Propose -Amount For Clie):

Defendant (B. Hufhmanj= 2.0008 In(Mammyes)

Delendmt= (warden Cc. maculcd) 15,000 in Onmrages

Defndmt= (O. i Har mou) Resionm Divechw- 15, 000 MDAMAGeS
Delendaris: K.SAwiec- hawlQR.o.P, Director IS 900 Mm DAm4YS
And Tan Cownoss\= 15,000 In DAMmASYS,

 

 

Page 5 of 11
Case 1:20-cv-00063 Document 2 Filed 01/27/20 Page 6 of 11 PagelD #: 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VII. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
Yes

[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

F.C. MeQowQ\ | .
B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

a‘.
[] No
[] Do not know
C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?
Yes
[| No
[| Do not know

If yes, which claim(s)?

AML Claws, But FCT. prc Dow Refuse fy mijadicte /
IANS GAIE fay, of tre Clair, risa te Resiona|
Oe wad Cert Ore See’, ?

. Page 6 of 11
Case 1:20-cv-00063 Document 2 Filed 01/27/20 Page 7 of 11 PagelD #: 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose

ae relating to this complaint?
Yes

[| No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[| Yes
[| No

E. If you did file a grievance: .

1. Where did you file the grievance?
Wacden of ie F.C HE medowet
Raion ofhice mid-Atlantic Rea
Cerin OFFice WRsuinsrsr YC.

 

2. What did you claim in your grievance?
SMF tisconducd-/ SAA Amun work yi dlahirnrs
First Pmendwurk Violations “ Rabitliatien from us) A Hae
Geievian  SySteuw"”

 

3. What was the result, if any? Coverup far LATS WSC Och, Foiv oloug
Awd unease nal re( eehian outils Pad Techwical ives
Dor 19 Wet. Consiher ANA AdpdicreThe grorevancs.

( ( Wate Cee PCa Mw dum wok Cie je AHiaeled)

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Afser sre Wins © FP pre Regroney| ofGce And
Cem ofLice CanhAues fo HIE elawbrFF fhe wenry-g0-
Fund win frivolous rejech AS And wrfeurndud Ce) ec tin
ppb tee KO : ; :
NUT? M3. Vleace Merri oF Chew Maekwd |

 

Page 7 of 11
Case 1:20-cv-00063 Document 2 Filed 01/27/20 Page 8 of 11 PagelD #: 15

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here: .
The Regions oF Fie And Ceylon offica peduse f alee
THe he BE 40 NAME WTS Adair AY; udicated : vy iV Vy
lawk FF -fore men/- 9 dan Dec Diet cer
(’ . © = Teun Dis COUCAYR PlLarmu
(ileqse See (Moen 2s at CA * (Ale

7 FPO

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

(4 Please see, wwerenavuum of Cat Hala)

 

F

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies. - ; fos . ‘
DAML AS Abou MLSE Cee (ACK Unit Under Hn) Yond
(me WLOO AAR Upon ot Lau Athan Wad)

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of-the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[| Yes a“
=a

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 1:20-cv-00063 Document 2 Filed 01/27/20 Page 9 of 11 PagelD #: 16

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[ ] Yes i
[Ceo

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit . LC

 

6. Is the case still pending?

[ ] Yes
[| No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 1:20-cv-00063 Document 2 Filed 01/27/20 Page 10 of 11 PagelD #: 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[ ] Yes
Epo

\

Dz If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)

 

Defendant(s)

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[| Yes
[] No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
Case 1:20-cv-00063 Document 2 Filed 01/27/20 Page 11 of 11 PagelD #: 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

_ requirements of Rule 11.

A. For Parties Without an Attorney

_ Lagree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: LePppsvivv Felbinnn A _ 2. 1] -j O

 

 

 

 

 

Signature of Plaintiff 0 hrc. TCU
Printed Name of Plaintiff Ben arr Li llwu an
Prison Identification # 9 No bo- OT
Prison Address ECT MeDoweil POBOX (009
LJelota Vis __ZHR
City State Zip Code
B. For Attorneys

Date of signing: VV Vv

 

 

 

 

Signature of Attorney (\ VAN

Printed Name of Attorney MA

Bar Number A
Name of Law Firm AY

 

Address VV A

City Zip Code

Telephone Number Wa
E-mail Address AME

7

Page 11 of 11
